FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FREDDY ALEXANDER ARCE                            No. 13-72827
GARCIA,
                                                 Agency No. A200-870-416
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Freddy Alexander Arce Garcia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant

the petition for review and we remand.

      In denying Arce Garcia’s withholding of removal claim, the agency found

he failed to establish past persecution or a fear of future persecution on account of

a protected ground. The BIA did not discuss the impact, if any, of this court’s

recent decision in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc). Further, when the IJ and BIA issued their decisions, they did not have the

benefit of this court’s decisions in Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Arce Garcia’s

withholding of removal claim to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    13-72827